Exhibit 10.50
 


Certain confidential information contained in this document, marked by brackets
and the word “Redacted” ([REDACTED]), has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 promulgated under
the Securities Exchange Act of 1934, as amended.
 
Service Provider Agreement
 
This Agreement (the “Agreement”) is entered into by and between Affymetrix,
Inc., having its principal place of business at 3380 Central Expressway, Santa
Clara, CA 95051 (“Affymetrix”) and Gene Logic Inc. (“Gene Logic”), having its
principal place of business at 610 Professional Drive, Gaithersburg, MD, 20879,
USA, each a “Party,” and together the “Parties” to this Agreement.
 
Affymetrix is pleased to enter into a relationship which will allow Gene Logic
to exploit the unique capabilities of Affymetrix’ GeneChip® technology. 
Affymetrix looks forward to working with Gene Logic to ensure that the GeneChip
products purchased under this agreement will enable Gene Logic to provide great
benefits to its customers.
 
Therefore, the Parties hereby agree as follows:
 
1. Definitions. The following capitalized terms used herein shall have the
following meanings:
 
a) “2002 Agreement” means the Amended and Restated Agreement between the Parties
effective as of January 1, 2002.
 
b) “Affiliates” means any corporation, company, partnership, joint venture
and/or firm which is controlled by or controls a Party or is under common
control with a Party, but only for so long as such Affiliate remains an
Affiliate of a Party, and only if such Affiliate is bound by the terms of this
Agreement. For purposes of this Section, “control” shall mean, in the case of
corporations (or equivalents of corporations), direct or indirect ownership of
more than 50% of the stock having the right to vote for directors of such
corporation or, in the case of partnerships, more than 50% of the ownership
interest in such partnership.
 
c) “Database” shall mean a collection of data derived from Probe Arrays and
licensed or otherwise made available by Gene Logic or a third party to multiple
unrelated parties in whole or in part for use in analysis or otherwise to derive
additional information.
 
d) “GeneChip Products” means all Probe Arrays and the related kits and reagents
currently available for sale as listed on Exhibits 2-5 and any other kits,
reagents or other consumable products now or hereafter generally offered for
sale by Affymetrix and any custom Probe Arrays available through the programs
specified in the definition of Probe Array.
 
e) “HTA Agreement” means the agreement between the Parties dated June 21, 2005
that covers, among other things, the sale to and use by Gene Logic of HTA
Products.
 
f)  “HTA Products” means the high throughput GeneChipHT array plates (including
but not limited to Rat Plates as hereinafter defined and plates for human
arrays) sold by Affymetrix and related reagents, kits, instruments and software
sold by Affymetrix for use with such plates. Such plates are currently offered
in 24 or 96 well formats with each well constituting an array, but HTA Products
includes any format in which such plates are hereafter sold by Affymetrix. “HTA
Instruments” means any instruments or other equipment sold by Affymetrix for use
with HTA Products, including the Instrumentation as defined in the HTA
Agreement.
 
1
 

--------------------------------------------------------------------------------

 
g) “Instruments” means any instruments or other equipment sold by Affymetrix for
use with GeneChip Products.
 
h) “Internal R&D” means using GeneChip Products, for (a) internal research,
testing, validation, or training at Gene Logic, (b) product or service
development, including use for generating data for inclusion in Databases to be
offered for license or sale, and (c) research projects involving collaboration
with one or more customers or other third parties.
 
i)  “Internal R&D Pricing” has the meaning defined in Section 4(a) of this
Agreement.
 
j) “Marks” means the trademarks, service marks, logos and tradenames owned or
controlled by each Party.
 
k) “Net Sales” has the meaning as defined in Section 2.15 of the 2002 Agreement.
 
l) “Probe Array” means a solid support having an array of polynucleotides with
known location and sequence fabricated by or for and sold by Affymetrix for use
in expression analysis and genotyping and shall include all probe arrays
generally offered by Affymetrix for commercial sale during the Term as well as
arrays available through Affymetrix’ current CustomExpress®, NimbleExpress™ and
Made-to-Order programs, as well as resequencing arrays available through
Affymetrix’ current CustomSeq® program, including those now available as
indicated on Exhibits 2-5. Such arrays must be purchased in whole wafer
increments unless otherwise indicated in Exhibits 2-5. All other custom
arrays/array designs will be mutually agreed to in writing between the Parties
in advance. However, the term Probe Array, as used herein, shall not include HTA
Products.
 
m) “Purchase Commitment” means the commitment to purchase a certain value
of Affymetrix products and services as specified in Section 5 hereof.
 
n)  “Rat Cartridge Arrays” has the meaning defined in Section 5(e)(i) of this
Agreement.
 
o)  “Rat Plates” means the high throughput GeneChipHT array plates as further
defined in Section 5(e)(i) of this Agreement. Such Rat Plates are currently
provided in 96- or 24-well formats with each well constituting an array, but Rat
Plates includes any format that Affymetrix offers for sale during the Term. 
 
p) “Royalties” means royalties on database licenses as specified in Sections 5.4
and 5.5 of the 2002 Agreement.
 
q) “Services” means the use of GeneChip Products in generation of data that will
be provided to a third party for a service fee. Services shall include data
developed by Gene Logic and/or its Affiliates for a third party for such third
party’s use. Services may include “Data Generation Services,” in which samples
are processed to obtain data for a third party, and “Analysis Services,” in
which Gene Logic may provide analysis services using its data or data obtained
from a third party or from processing samples provided by Gene Logic or the
third party. Services shall not include activities classified hereunder as
Internal R&D.
 
r) “Software” means any software installed on an Instrument or HTA Instrument or
otherwise made available by Affymetrix for use with GeneChip Products and HTA
Products.
 
2
 

--------------------------------------------------------------------------------

 
s) “Term” has the meaning defined in Section 11 of this Agreement.
 
2. Reduced Probe Array Pricing for Services.
 
a)  During the Term, Gene Logic shall be entitled to purchase Probe Arrays to
provide Services pursuant to the Agreement for Gene Logic’s [REDACTED] customers
pursuant to the [REDACTED] price sheet attached hereto as Exhibit 2; for each of
Gene Logic’s [REDACTED] customers [REDACTED] pursuant to the [REDACTED] price
sheet attached hereto as Exhibit 3; and for Gene Logic’s other [REDACTED]
customers (for which Gene Logic is not authorized to use the [REDACTED] price
sheet) pursuant to the [REDACTED] price sheet attached hereto as Exhibit 4, as
such price sheets for each Tier are updated by Affymetrix from time to time to
include new Probe Arrays that Affymetrix begins to generally offer for
commercial sale during the Term. Gene Logic may provide Services hereunder to
its customers located in all countries.
 
b)  Gene Logic may use Probe Arrays purchased at a certain Tier price to provide
Services to a customer falling into a different pricing Tier or use such Probe
Arrays for Internal R&D, provided that if the Probe Arrays are used for a higher
priced Tier (e.g., [REDACTED] Probe Arrays used for providing Services to an
[REDACTED] customer) (i) Gene Logic identifies such alternate use in the
quarterly reports made to Affymetrix pursuant to Section 7, and (ii) pays to
Affymetrix with such quarterly report the difference between the Tier for which
such Probe Arrays were purchased and the price applicable to the reported Tier
in which the Probe Arrays were actually used. If any Probe Arrays are purchased
at a Tier price which is higher than the Tier for which the Probe Arrays are
actually used, Gene Logic will not be entitled to any reduction or credit based
on such use in a lower priced Tier.
 
3. Services for Customers with Affymetrix Pricing Agreement in Effect. 
 
a) During the Term, Gene Logic may provide Services to Affymetrix customers and
such customers may purchase GeneChip Products directly from Affymetrix, have
such GeneChip Products shipped directly to Gene Logic only for use in Services
for such Affymetrix customer, and Affymetrix will directly invoice its customer
for such GeneChip Products. Alternatively, customers may ship GeneChip Products
previously purchased from Affymetrix directly from the customer to Gene Logic
only for use in Services for such Affymetrix customer, provided that any
GeneChip Products obtained by Gene Logic from other Affymetrix customers will be
governed by the terms applicable to the customer from which such
GeneChip Products were obtained. Affymetrix will release its transfer
restrictions for such third parties to permit such delivery of GeneChip Products
to Gene Logic for use in the performance of such Services by Gene Logic for such
third parties and will confirm such release to any third parties requesting such
confirmation.
 
b) During the Term, Affymetrix may at its discretion extend to Gene Logic, on a
project-by-project basis, GeneChip Product pricing [REDACTED]. Gene Logic agrees
to protect such information pursuant to Section 17 (Confidentiality) of the
Terms and Conditions (as defined below). For clarity, and without limiting the
foregoing, Gene Logic agrees not to disclose any aspect of [REDACTED] prices for
GeneChip Products with any other Affymetrix customer or any other party, except
as required by law (provided that Gene Logic has provided Affymetrix with prior
notice of such disclosure, to the extent reasonably practicable).
 
4. Reduced Probe Array Pricing for Internal R&D and Pricing for other GeneChip
Products, Instruments and Software. 
 
a) During the Term, Gene Logic shall be entitled to purchase GeneChip probe
arrays for its own Internal R&D activities (excluding Services), in accordance
with the terms and conditions of this Agreement, pursuant to the price sheet
attached hereto as Exhibit 5 (“Internal R&D Pricing”). For clarity, Gene
Logic shall not use products purchased at Internal R&D Pricing to provide a
fee-for-service or other non-collaborative sample processing service to one or
more third parties unless it reports such use and pays the additional amount
required under Section 2(b). In addition, for purposes of the adjustment in
pricing based on the use as described in Section 2(b), all of Gene Logic’s
unused inventory of Probe Arrays as of December 31, 2005 shall be deemed to have
been purchased at Internal R&D Pricing, and, if used in 2006 for a use that
would fall under another pricing Tier, Gene Logic will pay the additional amount
as determined pursuant to Section 2(b) for such use.
 
3
 

--------------------------------------------------------------------------------

 
b) During the Term, Gene Logic shall be entitled to purchase reagents and kits,
for use for all purposes for which it is otherwise permitted to buy and use
Probe Arrays under this Agreement, pursuant to the Internal R&D Pricing as
described in Exhibit 5 and shall not be obligated to pay to Affymetrix any
additional price for such products for use in any other pricing Tier.
 
5. 2006 Purchase Commitment; No 2006 Access Fee; Waiver of Database Royalties.
 
a) In exchange for the reduced Probe Array pricing set forth above and other
benefits provided to Gene Logic hereunder, Gene Logic agrees to spend at
least Seven Million Six Hundred Twenty-Five Thousand U.S. Dollars
($7,625,000.00) with Affymetrix during 2006 toward the purchase from Affymetrix
of Affymetrix products, including GeneChip Products and Instruments, the HTA
Products and HTA Instruments, Software and services (including but not limited
to instrument services, service contracts and software and instrument
maintenance agreements), and to accept shipment and performance of all such
products and services during calendar year 2006 (the “Purchase Commitment”). If
Gene Logic orders commercially launched GeneChip Products, HTA Products or other
Affymetrix products in 2006 on or before December 15, 2006 for current delivery
or orders services from Affymetrix for current performance before December 15,
2006 and Affymetrix is unable to ship such products or perform such services in
2006, then such products and services shall be deemed to have been purchased in
2006 even though such products are actually not shipped or services performed in
2006, and the price therefor shall be counted in determining if and the extent
to which Gene Logic met its Purchase Commitment for 2006, provided that Gene
Logic has (i) acted in good faith, communicated timely and reasonably
accurate forecasts, based on orders it has received from its customers, on a
consistent basis during 2006 and otherwise worked with Affymetrix to assist
Affymetrix in Affymetrix’ planning and resource allocation for the production
and delivery of the products and services ordered, (ii) used commercially
reasonable efforts to avoid large spikes in purchase volumes near the end of the
year, and (iii) used commercially reasonable efforts not to expect shipment
of products or performance of services in 2006 that, based on Affymetrix
statements known to Gene Logic or statements that Gene Logic can reasonably be
expected to know based on Affymetrix’ public statements, it knows or has reason
to know Affymetrix will not be able to ship or perform in 2006. For new or
renewed annual or other periodic service and maintenance contracts covering 2006
or a portion thereof, if the fees for such contract are paid in 2006, then such
payment will count toward meeting the Purchase Commitment (it being understood
that any prepayment for service or maintenance contracts that do not cover at
least a portion of 2006 shall not count toward the Purchase Commitment). 
 
b) Gene Logic shall not be required to pay any annual access/subscription fee to
Affymetrix under this Agreement. Within five (5) business days after November
30, 2006, Affymetrix shall provide to Gene Logic a summary of the amounts spent
through November 30, 2006 that qualify toward meeting the Purchase Commitment
and, if there is any difference in opinion as to such amount, the Parties shall
work together to promptly reconcile such difference.  If Gene Logic fails to
meet the Purchase Commitment for 2006 during 2006, Affymetrix shall notify Gene
Logic in writing within ten (10) business days after the end of 2006 of the
amount by which Gene Logic failed to meet its Purchase Commitment and, as
Affymetrix’ sole and exclusive remedy, Gene Logic shall then pay to Affymetrix
within thirty (30) days after its receipt of notice from Affymetrix the
difference between the Purchase Commitment and the amount actually purchased in
2006 and, when such payment is made, Gene Logic shall be deemed to have met its
Purchase Commitment.
 
4
 

--------------------------------------------------------------------------------

 
c) Gene Logic shall not be required to pay any royalties to Affymetrix under
this Agreement. Notwithstanding the foregoing, Gene Logic shall remain obligated
to promptly pay to Affymetrix Royalties that otherwise would become due on
database licenses and payable under the 2002 Agreement, pursuant to Section 5.4
of such agreement, for “Net Sales” on “Databases” (as defined in such agreement)
accruing on or before 12/31/2005. However, the Parties have hereby agreed that
no Royalty shall be payable to Affymetrix for licenses issued during [REDACTED]
for Gene Logic’s [REDACTED] System. Provided that Gene Logic achieves the
Purchase Commitment or pays to Affymetrix the difference between the Purchase
Commitment and the amount actually purchased in 2006, pursuant to Section 5(b)
above, Gene Logic shall not be required to pay to Affymetrix Royalties that
otherwise would become due on database licenses and payable under the 2002
Agreement for Net Sales on Databases accruing after 12/31/2005.  For clarity,
this paragraph shall not be construed as conveying, by implication, estoppel or
otherwise, or expanding to the scope of, any right or license to Gene Logic
under any patent right of Affymetrix.
 
d)  The Purchase Commitment has been made in part because the Parties have
hereby agreed that (i) Gene Logic may use the HTA Products to perform an upgrade
of its ToxExpress® Database licensed to its customers, subject to Section 5(e)
and (f) below, and that the data therein may be used in other systems licensed
or otherwise provided by Gene Logic to customers where such systems are
dependent on that ToxExpress Database and to provide Services, and (ii)
Affymetrix will cooperate with Gene Logic to use commercially reasonable efforts
to make available on a timely basis the HTA Products needed to perform and
complete such upgrade in an orderly process during calendar year 2006.
 
e)  To assist Gene Logic in attempting to meet the upgrade schedule described in
Section 5(d) above, Affymetrix agrees to use commercially reasonable efforts to
provide to Gene Logic the following, based on purchase orders from Gene Logic
(Gene Logic acknowledges that the Rat Plates are not commercially launched as of
the Effective Date and, due to inherent risks in technology development, that
Affymetrix may not meet such schedule or the dates set forth in Sections
5(e)(i)-(iii) below): 
 
     i)  on or before [REDACTED], reasonably sufficient quantities (at least
[REDACTED] 24-well and [REDACTED] 96-well Rat Plates) of commercial version HTA
Plates featuring [REDACTED] the GeneChip Rat Genome 230 2.0 Cartridge Arrays
(“Rat Plates”) to allow Gene Logic to determine in its opinion that the
[REDACTED] and [REDACTED] of the Rat Plates are [REDACTED] to those of the
GeneChip Rat Genome 230 2.0 Cartridge Arrays (the “Rat Cartridge Arrays”), and
to establish protocols for the use of the HTA Products for the upgrade, on or
before [REDACTED];
 
     ii)  [REDACTED] GeneChipHT Array Scanner and [REDACTED] GeneChip Array
Station robotics/liquid handling (hybridization/wash/stain) instrumentation (in
addition to the [REDACTED] unit of each already provided under the HTA
Agreement), which HTA Instruments shall be the model commercially released and
currently being sold by Affymetrix (including the principal components listed on
Exhibit 8 hereto) to be delivered to Gene Logic and installed and validated by
Affymetrix in accordance with Affymetrix’ standard Site Acceptance Test
procedures and the Instrumentation specifications set forth in Section M of the
HTA Agreement, and accepted by Gene Logic, on or before [REDACTED], at the
[REDACTED] price [REDACTED];
 
5
 

--------------------------------------------------------------------------------

 
 
iii) provide basic user training with Affymetrix provided kits and arrays at
Gene Logic’s Gaithersburg, MD lab (one customer training session, typically 3-5
days in length) included at no additional charge as part of the purchase of the
GeneChip Array Station and GeneChipHT Array Scanner, with the agreed-upon goal
of completing such training by [REDACTED]; and
 
iv) beginning in the [REDACTED] and continuing in the [REDACTED] (if Gene Logic
determines, in its opinion, that the [REDACTED] of the Rat Plates are [REDACTED]
those of the Rat Cartridge Arrays as further described in Section 5(f) below),
reasonably sufficient quantities of commercial version Rat Plates that possess
the same [REDACTED] and meet the same [REDACTED] as the Rat Plates that were
used and approved by Gene Logic during the evaluation phase, it being understood
by the Parties that Gene Logic will then use commercially reasonable efforts to
complete the majority of the ToxExpress upgrade during the third and fourth
quarters of 2006.
 
During [REDACTED], Affymetrix agrees to provide the Rat Plates and HTA reagents
to Gene Logic for this verification and upgrade at a price of [REDACTED] per
array for the Rat Plates and [REDACTED] per well for the HTA reagent kits.
 
f)  During the verification phase, Gene Logic shall determine that, in its
opinion, the [REDACTED], and the [REDACTED], of the Rat [REDACTED] Plates are
[REDACTED] those of the Rat Cartridge Arrays. If Affymetrix does not meet the
deadlines set forth in Sections 5(e)(i)-(iii) above, or if on or before March
31, 2006, Gene Logic determines in its opinion that (i) such Rat Plates do not
have such [REDACTED], or (ii) there is a substantial risk that Affymetrix will
be unable, within the time frames specified by Gene Logic, to provide on a
timely basis commercial version Rat Plates with such [REDACTED] in sufficient
quantity, then Gene Logic shall so notify Affymetrix in writing and, in any such
event, as Gene Logic’s sole and exclusive remedy, (1) the Purchase Commitment
shall be reduced to Seven Million Five Hundred Thousand Dollars ($7,500,000),
(2) Gene Logic shall then have the option to suspend or discontinue the
ToxExpress upgrade, or to perform and complete the upgrade during calendar year
2006 using Rat Cartridge Arrays and related labeling reagents, (3) during
[REDACTED], Affymetrix shall provide the Rat Cartridge Arrays for use in the
ToxExpress upgrade at a price of [REDACTED] per Rat Cartridge Array and
[REDACTED] per sample for the reagent kits for use with the Rat Cartridge Arrays
for the ToxExpress upgrade, and (4) during [REDACTED], Affymetrix shall use
commercially reasonable efforts to provide such Rat Cartridge Arrays and reagent
kits in sufficient quantity and in a timely manner to assist Gene Logic in
completing the upgrade in accordance with the schedule described in Section 5(d)
above.
 
6. Joint Responses to RFxs. 
 
From time to time during the Term, either Party may at its discretion submit
detailed proposals to the other for the Parties to collaborate on specific
projects for third parties, and the Parties may submit joint responses to third
party requests for information/proposal/quote (RFx). Such proposals, each
Party's response thereto, and ensuing discussions between the Parties with
respect thereto shall be subject to Section 17 (Confidentiality) of the Terms
and Conditions (as defined below). 
 
7. Reports.
 
6
 

--------------------------------------------------------------------------------

 
Gene Logic shall deliver to Affymetrix within sixty (60) days after the end of
each calendar quarter a written report showing: (i) the country location
and type (as defined in Section 2 above) of each service customer that received
services during that quarter; (ii) the number of Probe Arrays used in providing
Services to each such customer during that quarter, (iii) the number of Probe
Arrays used in conducting Internal R&D during that quarter, and (iv) the number
of Probe Arrays that were purchased at one pricing Tier and used for another
purpose pursuant to Section 2(b).  For avoidance of doubt, Gene Logic shall not
be obligated to identify any customer names or provide any other information
identifying specific customers in the reports due to Affymetrix hereunder.
 
8. Service Quality; Audits.
 
a) The Parties acknowledge that it is in their mutual interest to ensure that
Services provided by Gene Logic that include the use of GeneChip Products are of
a high and reliable quality. Therefore, each Party agrees to use commercially
reasonable efforts to maintain a high level of quality of the GeneChip Products
and the Services provided to customers using GeneChip Products. If Affymetrix
learns of any problem with a customer involving Gene Logic Services, or if Gene
Logic learns of any problem with a customer potentially caused by defective
GeneChip Products, the Parties agree to cooperate to resolve any such issue in a
prompt, commercially reasonable manner.
 
(b) During the Term and for a period of two (2) years following the time at
which the relevant payment is due, Affymetrix shall have the right, upon
commercially reasonable notice, but not to exceed once per calendar year, during
regular business hours and upon ten (10) days prior notice, to have an auditing
firm acceptable to all Parties make such examination as such firm deems
necessary to verify that Gene Logic has been paying the proper price for Probe
Arrays based on the type of use of such Probe Arrays specified in Sections 2-4
herein. In the event that such examination reveals a discrepancy between the
amounts payable under this Agreement and the amounts actually paid, all such
additional amounts, together with interest at the rate of one and one-half
percent (1.5%) per month, or the maximum allowed by law, whichever is less, from
the date when such additional amounts would have been due, shall be paid to
Affymetrix within forty-five (45) days of written notice from the auditing firm
of such discrepancy. Any such audit shall be at Affymetrix’ sole expense and
performed by a nationally recognized accounting firm. In the event that a
deficiency of more than five percent (5%) is discovered, the audit shall be at
Gene Logic’s expense. The auditing firm conducting the examination shall be
under appropriate obligations of confidentiality to all Parties hereto such that
(1) if no discrepancy is found between amounts payable and actually paid for a
given contract year, the auditing firm shall report that and nothing else to the
Parties, (2) if a discrepancy in favor of Affymetrix is found between amounts
payable and actually paid, the auditing firm shall report the amount of the
discrepancy and only those particulars necessary for the understanding of the
Parties of the nature of the overpayment, (3) if a discrepancy in favor of Gene
Logic is found between amounts payable and actually paid, the auditing firm
shall report the amount of the discrepancy and only those particulars necessary
for the understanding of the Parties of the nature of the overpayment, and
Affymetrix shall reimburse Gene Logic within forty five (45) days of the date it
is notified of the discrepancy, (4) any given contract year may only be audited
once, (5) in no event shall the auditing firm reveal to any Party hereto any
information it may gain during the course of the examination (i.e., to
Affymetrix the names of customers for whom Services were provided by Gene Logic)
other than as previously stated herein, and (6) in no event shall the auditing
firm reveal to any third party any information it may gain during the course of
the examination. The Parties agree that the auditing firm chosen to perform
audits pursuant to this Section will not be compensated on a
commission-for-findings basis.
 
7
 

--------------------------------------------------------------------------------

 
 
9. Use of Product and Service Descriptions and Marks.
 
a)  Each Party recognizes that the other Party hereto has developed valuable
Marks, as listed on Exhibit 6 hereto, and may in the future develop additional
Marks. Each Party may desire to describe the other Party as a customer (in the
case of Gene Logic) or a supplier (in the case of Affymetrix) in public
marketing materials and technical materials published by such Party for
marketing purposes and to use the other Party’s marks in such materials. Each
Party may make such a general description of the Parties’ relationship and use
the other Party’s Marks to assist with such description (i.e., to refer to or
generally describe such Party’s products or services) without the prior approval
of the other Party, provided that the description is not inconsistent with
information on the other Party’s website or current published materials and,
provided further, that the use of the other Party’s Mark is limited to text and
is not the logo or stylized Mark itself.  Each Party shall allow the other Party
reasonable prior review and approval of any more detailed description of the
other Party’s products or services, and any use of the other Party’s logos or
stylized Marks, in any of its proposed marketing materials, such approval not to
be unreasonably withheld or delayed.  Gene Logic will also include on its
website a link to the Affymetrix website along with a brief description of the
relationship between Affymetrix and Gene Logic that has been approved in advance
by Affymetrix, such approval not to be unreasonably withheld or delayed.
 
b)  Each Party acknowledges the ownership and renown of all Marks used by the
other Party prior to this Agreement that are listed on Exhibit 6. Each Party
will maintain a quality standard in connection with its products and services
promoted in a manner that uses the other Party’s Marks or refers to the other
Party’s products and/or services, that is at least as high as the standard such
Party maintains for any of its other comparable products or services. Subject in
all cases to the terms of Section 9(a) and this Section 9(b), each Party hereby
authorizes the other Party to use its name and Marks for the specific purpose of
identifying and/or promoting the other Party’s products and services and
identifying the manner in which such Party is involved in the other Party’s
products or services, and for no other purpose. If, in each Party’s sole
discretion, the other Party’s use of the first Party’s Marks in marketing
materials does not meet the first Party’s trademark usage policy, the first
Party may notify the other Party of the specific objection to the use of a
specific Mark or Marks and, if the other Party is unable to correct its usage to
the reasonable satisfaction of the party owning the Marks within sixty (60) days
after receipt of such notice, such Party at its option, may terminate the right
of the other Party to use such specific Mark or Marks.
 
10. Terms and Conditions.
 
The GeneChip Products, HTA Products, Software and Instruments provided to Gene
Logic under this Agreement shall be subject to the terms and conditions
(including all Addenda) attached hereto as Exhibit 1 (“Terms and Conditions”). 
 
11. Term and Termination.
 
This Agreement will become effective on and as of 01/01/2006 (“Effective Date”)
and will continue in effect through 12/31/2006 (the “Term”). If the Parties
enter negotiations for an extension, renewal or follow-on agreement for this
Agreement to become effective upon expiration of the Term, the Parties agree
that Affymetrix shall provide Gene Logic with a draft of a renewal or extension
amendment or follow-on agreement for review and comment at least thirty (30)
days prior to expiration of the Term.  If either Party should fail to perform
any obligations under this Agreement, the other Party may give written notice to
the defaulting Party calling attention to the default. In the event of a
material breach or default, said other Party shall have the right to terminate
this Agreement upon sixty (60) days prior written notice to said defaulting
Party calling attention to the default unless said breach or default is
corrected within sixty (60) days after such notice. Such notice shall
specifically state that the non-breaching Party intends to terminate this
Agreement. Said right to terminate for default shall be in addition to, and
without prejudice to the exercise of, any other remedies available in law or
equity.
 
8
 

--------------------------------------------------------------------------------

 
Upon termination of this Agreement (except for termination by Affymetrix for
material, uncured breach or default by Gene Logic or any of its Affiliates),
Gene Logic and its Affiliates may continue to use the supply of GeneChip
Products, Instruments and Software previously purchased by Gene Logic and its
Affiliates and subject to the warranty and replacement provisions applicable to
this Agreement.
 
12. Entire Agreement.
 
This Agreement and the Terms and Conditions (collectively, the “Agreement”)
shall replace and supersede any current or future purchase orders or similar
forms that are not mutually signed.  If any of the terms of this Agreement
conflict with the attached Terms and Conditions, then the terms of this
Agreement shall govern.  Unless otherwise defined herein, all capitalized terms
used in this Agreement shall have the meaning ascribed to them in the Terms and
Conditions.
 
Unless otherwise expressly provided herein, the present Agreement also shall
replace, supersede and terminate any provisions of the 2002 Agreement, whether
or not such provisions are described in 2002 Agreement section 11.4 or elsewhere
as surviving the termination of the 2002 Agreement, including specifically, but
not limited to 2002 Agreement sections 2, 3.7 (except with regard to any
restrictions on transfer of Probe Arrays or on use of Probe Arrays requiring FDA
approval, for Probe Arrays received on or before 12/31/05), 3.8, 3.9, 4.1, 5.4
(except for Royalties accrued through 12/31/05), 5.5(except for Royalties
accrued through 12/31/05), 5.7(except for Royalties on Net Sales occurring on or
before 12/31/05), 6 (except for inventions or improvements made on or before
12/31/05), 8 (except as to Confidential Information fully disclosed on or before
12/31/05), 9 (except as to Probe Arrays and other products and services provided
to Gene Logic on or before 12/31/05), 10 (except as to Probe Arrays delivered to
Gene Logic on or before 12/31/05), 11.3 (except as to Probe Arrays purchased by
Gene Logic on or before 12/31/05), 11.4, 12 (except as to actions based on
events occurring on or before 12/31/05 and not thereafter), 13 (except for
Sections 13.1, 13.2 and 13.3 as they relate to Probe Arrays purchased and used
on or before 12/31/05) and except for any moneys accrued and owing by Gene Logic
to Affymetrix on or before 12/31/05 under the 2002 Agreement not yet paid and
rights of Affymetrix under the 2002 Agreement to collect such amounts accrued.
 
If these terms are agreeable to you, please have an authorized representative
of Gene Logic sign below and either fax, mail or send us an electronic copy for
our counter-signature.  A fully executed copy will then be sent back to you for
your records.
 
AGREED AND ACKNOWLEDGED:
 
Affymetrix, Inc. 
Gene Logic Inc.
   
By:  ____________________________
By:  _____________________________
   
Name: __________________________
Name: ___________________________
   
Title:   __________________________
Title:   ___________________________
   
Date: ___________________________
Date: ____________________________

 
9
 

--------------------------------------------------------------------------------

 
Exhibit 1
 
Terms and Conditions (Direct and Representative Sales)
 
1. General
 
These Affymetrix, Inc. ("AFX") Terms and Conditions, all Addenda hereto (if any)
mutually agreed to by the Parties, the accompanying Service Provider Agreement
(the “Service Provider Agreement”) and any terms or conditions issued by AFX on
behalf of a third party original equipment manufacturer of a Product (as defined
below) or component thereof with regard to such Product/component agreed to by
Buyer (collectively, the “Agreement”) shall exclusively govern AFX' sale and
license of GeneChip Products, Instruments, Software and services (collectively,
“Products” or “AFX Products”) to the purchaser (“Buyer”) all as described in the
Service Provider Agreement. If Buyer’s order of Products pursuant to the
Agreement is deemed an offer, AFX’ acceptance is expressly conditional on
Buyer’s acceptance of the terms of this Agreement; if the terms of this
Agreement are deemed an offer by AFX, Buyer’s acceptance is expressly limited to
these terms. Any additional or different terms or conditions (preprinted or
otherwise) proposed by Buyer shall not become part of this Agreement unless AFX
specifically agrees to such terms in a writing that specifically identifies such
additional or different terms. If a purchase order or other form containing
terms and conditions is used by Buyer to order Products from AFX, AFX objects to
any proposed additions or changes hereto not specifically agreed to in writing
by AFX. The mere acceptance and fulfillment of an order submitted by purchase
order from Buyer shall not be deemed to be acceptance by AFX or any conflicting,
additional or different terms in such purchase order. AFX may not substitute or
modify Products unless Buyer has so specifically agreed and the Products comply
with applicable AFX specifications. Unless expressly stated otherwise in the
Service Provider Agreement, all listed prices and specifications are subject to
change without notice, provided that the prices listed in Exhibits 2-5 will not
be increased during the Term of the Service Provider Agreement. If not defined
in these Terms and Conditions, any capitalized terms used herein shall have the
meaning defined in the Service Provider Agreement.
 
2. Price
 
Unless expressly provided otherwise in the Service Provider Agreement or unless
AFX in any particular circumstance agrees to any lower price for any particular
product, the price(s) for the Products during the Term of this Agreement will be
those listed on the Exhibits to the accompanying Service Provider Agreement. For
Deliveries Outside Europe: Unless expressly stated otherwise in the Service
Provider Agreement, prices exclude all insurance, freight, taxes, fees, duties
and levies, which shall be payable by Buyer.
 
3. Delivery
 
a) Products will be packed in AFX’ standard shipping packages. AFX or its
representative may make partial deliveries. AFX will ship new orders of Products
within [REDACTED] days of receipt of purchase order for such new orders
(excluding Custom Probe Arrays, which will be shipped as follows, and
replacement Probe Arrays for Discretionary Returns will be shipped as set forth
in Section 9 below).
 
b) Custom Arrays.  Upon AFX confirming receipt of complete Buyer Target
Sequences and related information for each new Custom Probe Array design, AFX
will use reasonable efforts to design, lay out, produce masks, and manufacture
one lot of Custom Probe Arrays for each such custom design as follows: (i)
within [REDACTED] weeks if Buyer orders only one Custom Probe Array design; (ii)
within [REDACTED] weeks for up to [REDACTED] custom designs; and (iii) for more
than [REDACTED] custom designs, according to the schedule quoted to Buyer and/or
its Affiliates at the time they order such Custom Probe Array designs. Where
Buyer and/or its Affiliates have ordered more than one custom design, AFX
reserves the right to provide the initial lots of Custom Probe Arrays for each
such design at separate times, at AFX’ sole discretion, subject to the maximum
time periods described in the previous sentence; in such case, the order that
the initial lots of each such design will be provided relative to such other
designs and will be determined by a priority list submitted by Buyer at the time
it orders the designs or, if no such list is submitted, in AFX’ discretion. In
no event shall AFX be obligated to supply more than [REDACTED] custom designs
per year. Delivery times for all additional lots of Custom Probe Arrays ordered
pursuant to this letter will be quoted at the time AFX receives a firm order for
such products and shall not exceed [REDACTED] weeks from the date of such order.
Buyer acknowledges that implementation of any deviations  for a particular
custom design may increase the time period between order placement and delivery
of Custom Probe Arrays based on any such design. All such time extensions for a
particular custom design will be discussed with Buyer prior to start of such
design. All Custom Probe Arrays must be ordered and purchased in whole-lot
increments.
 
c) AFX or its representative will ship via carrier selected by AFX or its
representative to Buyer at 50 West Watkins Mill Rd., Gaithersburg, MD 20878,
Attn: Receiving, or to such other address as may be specified by Buyer. If
shipment is delayed at Buyer’s request, Buyer will reimburse AFX for all
reasonable costs of storage.
 
(i) For Deliveries Outside Europe: Tender will be FOB shipping point. Title
(except for software in which case AFX shall retain title) and risk of loss or
damage will pass to Buyer upon delivery of the Products to the carrier.
 
(ii) For Deliveries Within Europe: Products shall be Delivered Duty Paid to the
Buyer’s site and the Buyer will be the importer for the Products and be
responsible for paying the import VAT or similar tax(es) within the Buyer’s
country. Title (except for intellectual property right in the software in which
case AFX shall retain title) and risk of loss will pass to Buyer upon delivery
of the Products to AFX carrier.
 
10
 

--------------------------------------------------------------------------------

 
d) Buyer and/or its Affiliates will advise AFX if freight insurance is desired
on any shipments of Products, and will reimburse AFX for all such authorized
insurance charges.
 
4. Acceptance
 
Buyer shall notify AFX or its representative in writing within 20 days of
receipt of shipment of Products of any visible exterior shipment damage,
describing the damage in detail; otherwise all claims for exterior visible
damage in shipment shall be waived, but this does not affect the warranty or
remedy for defective Products set forth below.
 
5. Payment
 
Buyer will be invoiced at the time of shipment of each Product. Except as
otherwise agreed in writing by AFX, payment shall be made in full within 30 days
of the date of the invoice. Payments for Products are not subject to Buyer’s
inspection or acceptance of the Products. Undisputed late payments may incur a
charge at the rate of one and one-half percent (1.5%) percent per month, or the
maximum allowed by law, whichever is less. Further shipment of Products may be
deferred until payment is received if Buyer fails to make any undisputed payment
when due and thereafter fails to cure such non-payment within ten (10) business
days after receipt of notice thereof. If Buyer’s account is more than thirty
(30) days past due and is referred to an attorney or collection agency for
collection, Buyer shall pay AFX’ reasonable expenses incurred in such collection
efforts including, without limitation, court costs and reasonable legal fees and
expenses.
 
6. Unforeseen Events
 
AFX shall not be liable for delay or failure in performance of any obligations
hereunder if performance is rendered impracticable by the occurrence of any
condition beyond the reasonable control of AFX. In the event of any such delay
or failure in performance, AFX shall promptly notify Buyer of such delay or
non-performance and the cause thereof and then shall have such additional time
within which to perform its obligations hereunder as may reasonably be necessary
under the circumstances, provided AFX shall use commercially reasonable efforts
to limit the delay or overcome the cause of the non-performance and AFX shall
have the right, to the extent necessary in AFX’ sole reasonable judgment, to
apportion fairly among its various customers in such manner as AFX may consider
equitable the Products then available for delivery.
 
If such delay or non-performance will continue for more than one month, AFX
shall provide monthly updates as to the status of resolving the delay or
non-performance.
 
7. Limited License
 
EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO RIGHT TO COPY, MODIFY, DISTRIBUTE, MAKE
DERIVATIVE WORKS OF, PUBLICLY DISPLAY, MAKE, HAVE MADE, OFFER TO SELL, SELL, USE
OR IMPORT PROBE ARRAYS OR ANY OTHER PRODUCT IS CONVEYED OR IMPLIED WITH THE
PROBE ARRAYS, REAGENTS, INSTRUMENTS, SOFTWARE OR ANY OTHER ITEMS PROVIDED
HEREUNDER. EXCEPT FOR CERTAIN PROBE ARRAYS AND REAGENTS DESIGNATED AS “ANALYTE
SPECIFIC REAGENTS” (SEE APPLICABLE PACKAGE INSERT) WHICH ARE LICENSED FOR USE AS
ANALYTE SPECIFIC REAGENTS OR RESEARCH USE, ALL PRODUCTS (INCLUDING THE PROBE
ARRAYS, INSTRUMENTS, SOFTWARE, AND REAGENTS) DELIVERED HEREUNDER ARE LICENSED TO
BUYER FOR RESEARCH USE ONLY (I.E. INCLUDING USE FOR SERVICES AND INTERNAL R&D AS
DEFINED IN THE SERVICE PROVIDER AGREEMENT, NOT FOR DIAGNOSTIC, PROGNOSTIC OR
THERAPEUTIC USE FOR INDIVIUDAL PATIENTS). THIS LIMITED LICENSE GRANTS BUYER THE
RIGHT TO USE THE PARTICULAR PRODUCT(S), IN ACCORDANCE WITH THE WRITTEN
INSTRUCTIONS PROVIDED THEREWITH, THAT BUYER PURCHASES FROM AFX OR ITS AUTHORIZED
REPRESENTATIVE FOR THE PROVISION OF SERVICES AND INTERNAL R&D AS SPECIFIED IN
THE SERVICE PROVIDER AGREEMENT. EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE
PURCHASE OF ANY PRODUCT(S) DOES NOT BY ITSELF CONVEY OR IMPLY THE RIGHT TO USE
SUCH PRODUCT(S) IN COMBINATION WITH ANY OTHER PRODUCT(S). IN PARTICULAR, NO
RIGHT TO MAKE, HAVE MADE OR DISTRIBUTE OTHER PROBE ARRAYS IS CONVEYED OR IMPLIED
BY THE SALE HEREUNDER OF PROBE ARRAYS, REAGENTS, INSTRUMENTS OR SOFTWARE.
FURTHERMORE, PROBE ARRAYS DELIVERED HEREUNDER ARE LICENSED FOR ONE (1) TIME USE
ONLY AND MAY NOT BE REUSED.  The Products do not have the approval of the U.S.
Food and Drug Administration (“FDA”), the Japanese Minister of Health, Labor and
Welfare (“MHLW”) or other regulatory approval. No license is conveyed or implied
for Buyer to use, and Buyer agrees not to use, the Products in any manner
requiring FDA, MHLW or similar regulatory approval or use the Products in any
manner not expressly authorized in writing by AFX in advance of such use. Buyer
agrees not to use the Products delivered hereunder in any clinical or other
setting requiring FDA or other regulatory review or approval except that Buyer
may use the Products in clinical trials when it obtains all required FDA or
other regulatory approvals required for use in such trials. Buyer will indemnify
AFX for any claims made by or on the part of (e.g., by the patient's relatives
or an insurer) a patient arising from the use of the Products in such clinical
trials.
 
Notwithstanding any other provision hereof, nothing herein is intended as a
contractual obligation precluding Buyer from using non-AFX products, such as
[REDACTED], with the Products supplied to Buyer pursuant to the Agreement;
provided however, that AFX makes no representations or warranties regarding any
suitability of non-AFX products for use with such Products, or vice versa, and
AFX hereby disclaims such representations and warranties. Buyer uses such
non-AFX products entirely at Buyer’s own risk and AFX shall have no liability to
Buyer or any third party in respect of such use. AFX shall not provide any
support to Buyer in respect of such use of non-AFX products. Furthermore,
notwithstanding any other provision hereof, nothing herein is intended as a
contractual obligation precluding Buyer from using Products, including
AFX-offered [REDACTED], with other products from third parties.  Buyer agrees to
indemnify the AFX Group (as defined below) for any claims made by or on the part
of a third party arising from Buyer’s use of non-AFX products in connection with
Products.  However, this paragraph shall not be construed as conveying, by
implication, estoppel or otherwise, or expanding to the scope of, any right or
license to Buyer under any patent right of AFX.
 
11
 

--------------------------------------------------------------------------------

 
8. Limited Software License
 
Subject to the terms of this Agreement, and any license included or provided
with a particular software Product (which shall govern with respect to such
software Product in the event of conflict) AFX grants to Buyer a non-exclusive,
non-transferable (except to Affiliates and as permitted in Section 19),
non-sublicensable (except to Affiliates) license to use the software Product(s)
delivered to Buyer, on the instrument(s) provided or specified by AFX for use
with such software Product(s), in accordance with end user documentation
provided by AFX with such Product(s). Buyer may make one (1) copy of software
Products for backup purposes only. Buyer agrees not to disassemble, decompile or
otherwise reverse engineer, or adapt or modify, any software Product.
 
U.S. Government users: The use, duplication, reproduction, release,
modification, disclosure or transfer of software Products, or any related
documentation of any kind, including technical data or manuals, is restricted in
accordance with Federal Acquisition Regulation 12.212 for civilian agencies and
Defense Federal Acquisition Regulation Supplement 227.7202 for military
agencies. The software Products are commercial computer software and the related
documentation is commercial computer software documentation. The use of software
Products and related documentation is further restricted in accordance with the
terms of this Agreement and any software license included or provided with a
particular software Product or related documentation.
 
To the extent that AFX owns or otherwise controls, with the right to sublicense
without any obligation or accounting to any un-Affiliated third party, as of the
Effective Date or during the Term, patent rights (“Database Patent Rights”) that
are necessarily infringed by the operation, storage, querying (solely for
software provided by Buyer in conjunction with Databases) development or
commercialization of Databases developed by Buyer (the “Database Field”), AFX
hereby grants to Buyer during [REDACTED] an option to negotiate with AFX for a
[REDACTED] license, without the right to sublicense, under any such patent
rights to [REDACTED] solely for the purpose of carrying out those activities
expressly contemplated by this Agreement within the Database Field. In the event
that Buyer exercises such option, the Parties shall negotiate in good faith
commercially reasonable terms and conditions for such license, provided that AFX
agrees to waive any license fee or other payment with regard to any such license
for [REDACTED], without prejudice to any fees, royalties and other payments with
regard to such license for periods beginning after [REDACTED]. Such option shall
expire on [REDACTED]. Any such license shall be subject to the execution by
authorized representatives of the Parties of a separate (from this Agreement),
mutually acceptable and definitive written agreement regarding such subject
matter. For purposes of clarification, this option for Buyer to take a limited
license is only intended to give Buyer (and the licensees of such software and
databases) the opportunity to achieve freedom to operate under AFX’ patent
rights described above with regard to software and databases created and
licensed by Buyer for use in analyzing, querying and storing data generated from
Probe Arrays supplied hereunder and for use in providing Services as defined in
the Service Provider Agreement, and shall not be interpreted as a license to any
specific gene or protein content or application, nor shall it be interpreted to
mean that AFX shall provide any information, data, know-how, trade secrets,
materials or assistance to Buyer for use in developing or
commercializing databases or software or providing Services. For further
clarification, Buyer’s Database licensees would only be licensed under this
option to the extent such licensees use such Databases with data generated using
AFX GeneChip arrays and provided to such licensees in connection with the
license of such Databases.
 
9. Limited Warranty
 
Unless otherwise expressly stated in the Service Provider Agreement, AFX
warrants to and only to Buyer for thirteen (13) months from the date of shipping
or one (1) year from the date of installation (or for the period specified in
the Sales Quote for limited-life parts), whichever occurs first, that the
Software and Instruments are free from defects in material and workmanship, and
conform to AFX’ published specifications in all material respects. Service will
be provided to Buyer by or for AFX in a competent, professional and timely
manner pursuant to AFX’ standard service terms and conditions. AFX’ sole and
exclusive liability (and Buyer’s sole and exclusive remedy) under the foregoing
warranty shall be to repair or replace Software and Instruments or provide Buyer
a refund, as solely determined by AFX after discussion with Buyer. Nonconforming
instruments will be serviced at Buyer’s facility or, at AFX’ option, at AFX’
facility. If service is performed at AFX’ facility, AFX will bear shipping
costs. This warranty does not apply to consumables, or to any defect caused by
failure to provide a suitable storage, use, or operating environment, use of
non-recommended reagents, spills, or the use of the Products for a purpose or in
a manner other than that for which they were designed, modifications or repairs
done by Buyer, or any other abuse, misuse, or neglect of the Products. This
warranty applies only to Buyer, and not third parties. The foregoing is not
intended to limit any warranty extended to Buyer by a third party original
equipment manufacturer of a Product or component thereof, provided that any
remedy received by Buyer under any such warranty shall relieve AFX of its
obligations with respect to the subject of such remedy. TO THE EXTENT PERMITTED
BY APPLICABLE LAW, AFX, ITS SUPPLIERS AND ITS REPRESENTATIVE DISCLAIM ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO PRODUCTS AND
SERVICES, INCLUDING BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, SATISFACTORY QUALITY, NON-INFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE.
 
Notwithstanding the above, with respect to Probe Arrays, during the Term of the
Agreement, AFX agrees to replace free of charge with an array of the same type
and without further investigation (or at AFX discretion, issue a credit for the
price paid for such array) any Probe Array that is scanned by Buyer prior to the
expiration date on such Probe Array and that Buyer determines in its sole
discretion to have a physical defect that is the cause of impaired hybridization
of probe pairs leading to aberrant probe set data for a number of features
resulting from (i) the manufacture, handling or processing of such Probe Array
by AFX prior to shipment, or (ii) Instrument (as defined in the Service Provider
Agreement) error during the processing of such Probe Array by Buyer
(collectively “Discretionary Return(s)”), provided that (a) within any calendar
quarter such Discretionary Returns shall not exceed [REDACTED] percent
([REDACTED] %)[redact?] of the number of Probe Arrays scanned by Buyer during
such quarterly period; and (b) Buyer reports such Discretionary Returns and
number of Probe Arrays scanned by Buyer during such quarterly period within
sixty (60) days after the end of each calendar quarter during the term of the
Agreement. AFX agrees to ship replacement arrays for such Discretionary Returns
within thirty (30) days of receipt of reporting by Buyer.
 
In the event that Buyer requests replacement for Probe Arrays in excess of
[REDACTED] percent ([REDACTED]%) of the Probe Arrays scanned by Buyer during any
one quarterly period, then such Probe Array replacements in excess of [REDACTED]
percent ([REDACTED] %) will be subject to the AFX’ Replacement Policy as set
forth in Exhibit 7 of the Service Provider Agreement.
 
12
 

--------------------------------------------------------------------------------

 
All requests by Buyer for replacement of defective Probe Arrays shall consist of
an itemized list of the allegedly defective Probe Arrays, including Probe Array
type, array lot number, defect classification, expiration date and any other
information reasonably deemed pertinent to assist AFX with ongoing quality
improvement.
 
During the Term, the Parties agree to consult with each other to determine if
there are ways to consistently reduce the Probe Array defect rate experienced by
Buyer while still complying with Buyer’s standard operating procedures and
meeting Buyer’s quality standards and, if such reduction can be achieved on a
consistent basis, the Discretionary Return Rate can be reduced from [REDACTED]
percent ([REDACTED] %) to [REDACTED] percent ([REDACTED] %) for commercially
available Probe Arrays, and (b) to review the defect rates experienced by Buyer
for [REDACTED] and consider whether to alter the Discretionary Return Rate for
such arrays to be consistent with the defect rate of Probe Arrays experienced by
Buyer. However, no change to the Discretionary Return Rate shall be made without
each Party’s written agreement.
 
10. Indemnity for Intellectual Property Infringement Claims 
 
a) AFX will indemnify Buyer and its Affiliates against liability and will settle
or defend any suit or proceeding brought against Buyer and its Affiliates to the
extent based on a claim that Buyer or its Affiliates in using the Products
delivered hereunder directly infringe an issued patent in the United States of
America, the European Patent System (EPO), Japan or the Republic of Korea.
 
b) AFX will also indemnify Buyer and its Affiliates against liability and will
settle or defend any suit or proceeding brought against Buyer and its Affiliates
to the extent based on a claim that Buyer or its Affiliates in using the
Products delivered hereunder indirectly (i.e. through contributory infringement
or inducement) infringe an issued patent in the United States of America, EPO,
Japan or the Republic of Korea if (i) a hybridization method using probe arrays,
or probe arrays themselves, or equivalent hybridization devices are specifically
identified as an element of the claims of such patent in a device claim, or use
of these is specifically identified as an element of the claims of such patent
in a method claim, and (ii) the patentability of such device or method claims
was materially related to the recitation of the hybridization method or the
probe arrays or equivalent hybridization device, or their use.
 
c) AFX shall have no liability under this Section to the extent that the alleged
infringement arises out of any addition or modification to the Products or their
use by Buyer and its Affiliates in any material respect not specified or
approved by AFX, or Buyer’s and its Affiliates’ combination of the Products with
other devices not specified or approved by AFX, and Buyer shall indemnify AFX
and its Affiliates against liability and will settle or defend any suit or
proceeding brought against AFX and its Affiliates to the extent based on the
foregoing. The indemnifying Party shall pay all damages and costs finally
awarded against the indemnified Party for such infringement including reasonable
attorney’s fees.
 
d) For this Section to apply, the indemnified Party must promptly inform the
indemnifying Party (so as not to prejudice the indemnifying Party in its
preparation of a defense) of its receipt of notice of any claim or suit being
made or brought, and give the indemnifying Party the full authority,
information, and assistance necessary to settle or defend such suit or
proceeding, provided that the indemnifying Party shall not have any authority to
agree to any settlement that imposes any liability or obligation on the
indemnified Party without the consent of the indemnified Party, which consent
will not be unreasonably withheld so long as the indemnifying Party will satisfy
or pay without recourse any liability imposed on the indemnified Party and the
indemnified Party is not required to take any action or refrain from taking any
other action other than discontinuing use of any product or process found to be
infringing. Neither Party shall be bound in any manner by any settlement made
without its prior written consent.
 
e) In the event that the Products are held to infringe and their use is enjoined
as a result of infringement for which it has indemnified Buyer and its
Affiliates, as part of its indemnification, AFX may obtain for Buyer and its
Affiliates the right to continue using such Products, modify them or the
processes for using them to become non-infringing in such manner that does not
materially impair their usefulness to Buyer, or grant Buyer and its Affiliates a
credit for the cost of unused Products, and accept the return of unused
Products.
 
f) In no event shall an indemnifying Party’s aggregate, cumulative liability
arising out of or relating to its indemnity obligations described in this
Section exceed an amount equal to [REDACTED] (the “Cap”). The Cap is in the
aggregate with all expenses incurred by the indemnifying Party arising out of or
relating to its indemnity obligations (including, without limitation, damages,
settlement amounts, costs, and legal fees) being aggregated to determine
satisfaction of the limit. The existence of one or more claims or suits will not
enlarge the Cap. THE PROVISIONS OF THIS SECTION STATE THE ENTIRE LIABILITY AND
OBLIGATION OF EACH PARTY AS AN INDEMNIFYING PARTY, AND THE EXCLUSIVE REMEDY OF
EACH PARTY AS AN INDEMNIFIED PARTY, WITH RESPECT TO ANY ALLEGED OR ACTUAL
INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS, AND ARE IN LIEU OF ALL WARRANTIES
OF NON-INFRINGEMENT, EXPRESS OR IMPLIED.
 
11. Pre-release Products
 
If any Product provided hereunder is a beta, technology access, early access, or
other pre-commercial release version ("Pre-release Product") but not including
custom Probe Arrays provided by AFX pursuant to its programs as defined in the
definition of Probe Arrays in the Service Provider Agreement, unless
specifically otherwise hereafter agreed in writing by the Parties as to any
particular set of Products, then this Section applies. To the extent that any
provision in this Section is in conflict with any other term or condition in the
Agreement, this Section shall supercede such other term(s) and condition(s) with
respect to the Pre-release Product, but only to the extent necessary to resolve
the conflict. Buyer acknowledges that the Pre-release Product is a pre-release
version, does not represent final product from AFX, and may contain defects,
bugs, errors and other problems that could cause system or other failures,
sample loss and data loss. CONSEQUENTLY, THE PRE-RELEASE PRODUCT IS PROVIDED TO
YOU "AS IS", AND AFX DISCLAIMS ALL WARRANTIES (INCLUDING THE LIMITED WARRANTY
SET FORTH IN SECTION 9 HEREOF) AND ALL LIABILITY OBLIGATIONS TO BUYER OF ANY
KIND. WHERE LIABILITY CANNOT BE LEGALLY EXCLUDED FOR PRE-RELEASE PRODUCTS, BUT
IT MAY BE LIMITED, AFX’ LIABILITY AND THAT OF ITS REPRESENTATIVE AND ANY OF ITS
SUPPLIERS SHALL BE LIMITED TO THE SUM OF FIFTY DOLLARS (U.S. $50) IN TOTAL.
Buyer acknowledges that AFX has not promised or guaranteed to Buyer that
Pre-release Product will be announced or made available to anyone in the future,
that AFX has no express or implied obligation to Buyer to announce or introduce
the Pre-release Product and that AFX may elect not to introduce a product
similar to or compatible with the Pre-release Product. Accordingly, Buyer
acknowledges that any Internal R&D that Buyer performs using the Pre-release
Product (Buyer shall not perform Services using Pre-release Products unless
otherwise agreed in advance by AFX) or any product associated with the
Pre-release Product is done entirely at Buyer’s own risk. If Buyer has been
provided the Pre-release Product pursuant to a separate written agreement with
AFX, this Section shall not apply and Buyer's use of the Pre-release Product is
governed by such agreement, unless expressly provided otherwise therein.
 
13
 

--------------------------------------------------------------------------------

 
12. Restricted Use Rights
 
Buyer is not licensed to, and agrees not to: (a) resell any AFX-supplied Probe
Array, reagent or other Product, (b) transfer or distribute any
AFX-supplied Probe Array, reagent or other Product, directly or indirectly, to
any third party for any purpose or use, except as otherwise approved by AFX in
writing; (c) use or allow anyone to use any AFX-supplied Probe Array or reagent
more than once, or dilute any AFX-supplied reagent. As used in this Agreement,
"AFX-supplied" includes both direct and indirect supply (e.g., customer
transfer).
 
However, this Section shall not prohibit transfers of Products, including
Software, (a) to a current Affiliate of Buyer for its own Internal R&D, provided
that such Affiliate complies with all other applicable terms herein regarding
the use of such Products or (b) to any third party to which Buyer has
subcontracted any of its work, provided that Buyer has obtained AFX’ prior
written consent as to the identity of such third party (which shall not be
unreasonably withheld or delayed) and provided further that such third party
complies with all other applicable terms herein regarding the use of such
Products.
 
13. Product Improvement Inventions
 
For purposes of this Section, “Assay Improvement Invention” shall mean any
invention conceived or reduced to practice by Buyer or its Affiliates during the
Term using AFX Probe Arrays that relates to manual or automated assay techniques
that may be used in connection with Probe Arrays or similar products, but only
insofar as such techniques are used for and after nucleic acid extraction and up
to and including annealing and washing hybridization mixtures with a Probe
Array, but not to techniques used thereafter.
 
For purposes of this Section, “Product Improvement Invention” shall mean any
invention conceived or reduced to practice by Buyer or its Affiliates during or
after the Term using AFX Probe Arrays supplied to Buyer or its Affiliates during
the Term that relates to (a) design, manufacturing, layout or packaging of
nucleic acid probes or probe arrays; or (b) software techniques relating to the
extraction or storage of data generated using Probe Arrays after samples have
been annealed to the Probe Arrays (e.g., techniques used in generation of *.cel
and *.dat files), but not including any techniques used thereafter (e.g.,
software techniques for analysis or other processing of data beyond what is
required for generation of *.cel and *.dat files). Product Improvement
Inventions also shall not (1) include data generated using Probe Arrays or
discoveries derived therefrom (except as expressly set forth in (a) and (b)
above) or (2) any Assay Improvement Invention, as defined herein. Neither
Product Improvement Inventions nor Assay Improvement Inventions shall include
(3) Target Sequences identified by Buyer as hereinafter described or (4) any
discoveries or inventions made using data obtained from use of the AFX Probe
Arrays, including but not limited to, discoveries or inventions relating to
identification of markers used in biological, toxicological and clinical
applications, correlations between nucleic acid sequences and functions, targets
for drug discovery and development and processes for determining and
understanding toxicity.  For clarification, such markers include without
limitation, those derived from analysis of gene expression and genotyping data
generated from Probe Arrays.
 
As used herein an invention conceived or reduced to practice “using AFX Probe
Arrays” means an invention that was actually made using such arrays.
 
For purposes of this Agreement, “AFX Probe Array(s)” shall mean Probe Arrays for
which Target Sequences have been selected by AFX ("AFX Target Sequences"), or
jointly by AFX and Buyer ("Buyer Target Sequences") for use on Probe Arrays to
be supplied by AFX as set forth below.
 
Except to the extent prohibited by applicable law, Buyer hereby grants to AFX
and its Affiliates a non-exclusive, worldwide, fully paid-up, royalty-free,
irrevocable, perpetual license to all Product Improvement Inventions, with a
right for AFX and its Affiliates to sublicense but only to AFX’ and its
Affiliates’ partners and customers for use with AFX Probe Arrays. Buyer need not
disclose any Product Improvement Inventions to AFX except as may be reasonably
required to comply with the foregoing license.
 
If Buyer elects, at its sole discretion, to commercialize a product or process
that embodies an Assay Improvement Invention for use by multiple unrelated
parties, then to the extent that Buyer makes such product or process available
to other parties, Buyer agrees to negotiate in good faith with AFX (and, if
necessary with AFX customers and partners) to make each such product or process
available to AFX and all AFX customers and partners for use with AFX Probe
Arrays on commercially reasonable terms comparable to those granted to other
parties, provided that such terms may differ based on the type of party (e.g.,
non-profit vs. for-profit), the size of the party, the number of individual
users or volume of use of the product or process, the size of the party’s R&D
budget, the type of use intended or other factors fairly applied, and, provided
further, that this obligation to license on comparable terms shall not apply to
licenses granted or products sold for limited uses, including evaluation,
validation and testing or small sales for one-time or otherwise very limited
use. For clarity, if Buyer elects to commercialize such product or process by
making it available to others subject to restrictions or other terms that would
preclude others from using such product or process in business activities that
would directly compete with Buyer’s business activities, then Buyer would not be
obligated to make such product or process available to AFX or AFX customers or
partners on terms that did not include the same restrictions or other terms
precluding use of such products or processes that would directly compete with
Buyer’s business activities.
 
14
 

--------------------------------------------------------------------------------

 
Notwithstanding the above, Buyer need not make available such Assay Improvement
Invention to AFX and all required AFX customers and partners on comparable terms
if a third party has already been granted in good faith by Buyer a conflicting
assignment or license (or an option to obtain such an assignment or license) at
or prior to the time the embodied Assay Improvement Invention is made. Buyer
need not disclose Assay Improvement Inventions to AFX until such time as Buyer
has elected to commercialize such product or process and makes it available to
multiple other parties.
 
14. Buyer Target Sequence Confidentiality
 
If Buyer discloses to AFX a confidential set of nucleic acid target sequences,
including any confidential subset of a set of nucleic acid target sequences
previously known or used by AFX, so long as such confidential subset is not
included in any of subsections (a)-(d) of this section, below (“Buyer Target
Sequences”) for which Buyer desires AFX to design and manufacture custom AFX
Probe Arrays ("Custom Probe Arrays") or custom nucleic acid probe panels
pursuant to the Agreement, such collection of Target Sequences shall be deemed
Confidential Information of Buyer and AFX agrees not to disclose or use such
confidential information disclosed to it by Buyer for any purpose other than
designing and manufacturing such Products, supplying them to Buyer and/or other
parties designated by Buyer, otherwise performing its obligations to Buyer (and
any obligations AFX may have to such other parties), and for other purposes
authorized by Buyer. The provisions of this Section shall not apply to any
information which AFX can demonstrate by competent proof (a) is known or used by
AFX prior to Buyer’s disclosure to AFX; (b) is disclosed to AFX by a third party
under no obligation of confidentiality to Buyer; (c) is or becomes published or
generally known to the public through no fault of AFX; or (d) is independently
developed by AFX as documented by contemporaneous records. Notwithstanding the
foregoing, AFX shall be permitted to disclose such information in order to
comply with applicable laws, a court order, or governmental regulations,
provided that Affymetrix has provided Buyer with prior notice of such
disclosure, to the extent reasonably practicable. AFX' obligations under this
Section shall terminate five (5) years following expiration of the Term.
 
15. Buyer Target Sequence Responsibility
 
Buyer shall be fully responsible for the Buyer Target Sequences, and Buyer
agrees to indemnify AFX and its employees, officers, directors, representatives,
contractors, suppliers and any affiliate of the foregoing (the “AFX Group”) and
hold each of them harmless from and against any losses, liabilities, demands,
damages, costs and expenses, including without limitation reasonable legal fees
and expenses (collectively “Damages”), arising from or relating to the Buyer
Target Sequences or their use as permitted herein, except to the extent that
such losses, liabilities, demands, damages, costs and expenses result from the
gross negligence or willful misconduct of AFX. Buyer agrees to fully cooperate
with the AFX Group and its counsel in its defense and preparation for any such
action or proceeding.
 
16. Liability Limitation
 
EXCEPT AS PROVIDED IN THE INDEMNITY FOR INTELLECTUAL PROPERTY HEREIN OR TO THE
EXTENT (I) CAUSED BY EITHER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR
(II) REQUIRED BY APPLICABLE LAW, NEITHER PARTY NOR ITS REPRESENTATIVES SHALL
HAVE ANY LIABILITY TO THE OTHER PARTY FOR THE OTHER PARTY’S LOSS OF USE OR
PROFITS, PROCUREMENT OF SUBSTITUTE GOODS OR ANY INDIRECT, CONSEQUENTIAL,
INCIDENTAL, OR SPECIAL DAMAGES OF ANY KIND, HOWEVER CAUSED AND REGARDLESS OF
FORM OF ACTION WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT PRODUCT
LIABILITY OR OTHERWISE, EVEN IF THE PARTY AT FAULT OR ITS REPRESENTATIVE HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; AS TO ANY LIABILITY OF EITHER
PARTY TO THE OTHER NOT LEGALLY SUBJECT TO THE FOREGOING, THE LIABILITY OF EITHER
PARTY SHALL NOT EXCEED THE CAP AS TO THE INDEMNITY FOR INTELLECTUAL PROPERTY
INFRINGEMENT AS PROVIDED IN SECTION 10 HEREOF AND AS TO ANYTHING ELSE, AN AMOUNT
EQUAL TO THE AMOUNT PAID BY BUYER TO AFX IN THE PRIOR TWELVE (12) MONTHS. EACH
PARTY UNDERSTANDS THAT THE RISKS OF LOSS HEREUNDER ARE REFLECTED IN THE PRICE OF
THE PRODUCTS AND THAT THESE TERMS WOULD HAVE BEEN DIFFERENT IF THERE HAD BEEN A
DIFFERENT ALLOCATION OF RISK.
 
17. Confidentiality
 
Each Party agrees to use reasonable efforts to not disclose or use the
confidential information of the other Party (including without limitation the
contents of this Agreement) for any purpose not contemplated in this Agreement.
The provisions of this paragraph shall not apply to any information which the
receiving Party can demonstrate by competent proof (a) is known or used by the
receiving Party prior to disclosure by the disclosing Party; (b) is disclosed to
the receiving Party by a third party under no obligation of confidentiality to
the disclosing Party; (c) is or becomes published or generally known to the
public through no fault of the receiving Party; (d) is independently developed
by the receiving Party as documented by contemporaneous records; (e) is required
to be disclosed by a final order of a court of competent jurisdiction; or (f) is
otherwise required to be disclosed by applicable law following notice of not
less than thirty (30) days to the disclosing Party (unless the deadline imposed
by such law does not permit such a thirty (30) day notice period, in which case
the notice period must be reasonable under the circumstances). The obligations
under this paragraph shall terminate as to any confidential information five (5)
years following the expiration of the Term.
 
Notwithstanding the foregoing, the Parties acknowledge and agree that, to the
extent that AFX makes SIF, exemplar and/or probe pair sequence, gene annotation
information, and .cdf libraries associated with Probe Arrays (“Probe Array
Information”) generally available to the public or its Probe Array customers,
Buyer shall also have the right to disclose such Probe Array Information to
third parties for the purpose of enabling Buyer to develop and commercialize its
Databases, software and Services, provided that to the extent such Probe Array
Information is considered Confidential Information of AFX, each such third party
agrees in writing to be bound by confidentiality obligations consistent with
those set forth in this Section, provided further that Buyer shall not
commercialize Probe Array Information as a stand alone product without mutual
agreement of the Parties.  Furthermore, except in connection with their use of
Buyer’s Databases, software or Services, Buyer shall not permit users that
receive Probe Array Information directly or indirectly from Buyer to post any
Probe Array Information on a commercial or for-profit Web site, or within a
commercial or for-profit software application, or otherwise charge for access to
or use of any Probe Array Information, without AFX’ prior written permission,
and Buyer shall require that such users agree to terms and conditions that are
consistent with this sentence.  Buyer shall not be permitted to disclose or use
Probe Array Information as described herein if such disclosure or use (i) would
be in violation of any contractual obligation of Buyer or, to Buyer’s knowledge,
AFX to a third party or (ii) would infringe a valid and enforceable patent or,
to Buyer’s knowledge, other intellectual property right of a third party.  Buyer
shall be fully responsible for, and agrees to indemnify the AFX Group and hold
each of them harmless from and against any Damages arising from or relating to,
its disclosure and use of Probe Array Information. 
 
15
 

--------------------------------------------------------------------------------

 
18. Export Controls
 
Buyer acknowledges that the Products and related software, technical documents
and materials are subject to export controls under the U.S. Export
Administration Regulations and related U.S. laws. Buyer will (i) comply strictly
with all legal requirements established under these controls, (ii) cooperate
fully with AFX in any official or unofficial audit or inspection that relates to
these controls and (iii) not export, re-export, divert, transfer or disclose,
directly or indirectly, any Product, or related technical documents or materials
or any direct product thereof to any country (or to any national or resident
thereof) which the U.S. Government determines from time to time is a country (or
end-user) to which such export, re-export, diversion, transfer or disclosure is
restricted, without obtaining the prior written authorization of AFX and the
applicable U.S. Government agency.
 
19. Miscellaneous
 
The Agreement constitutes the entire agreement between Buyer and AFX with
respect to the subject matter hereof and is the final, complete, and exclusive
statement of the terms of the Agreement, superseding all prior written and oral
agreements, understandings and undertakings with respect to the subject matter
hereof. For avoidance of doubt, the following agreements between the Parties
shall continue in full force and effect: the HTA Agreement, the Limited Research
and Development License Agreement dated November 2, 2004 and all current
Instrument and Software service agreements.  Modifications to the Agreement may
be made only in writing, signed by an authorized corporate officer of each
Party. The waiver of any term or condition or any breach thereof shall not
affect any other term or condition of the Agreement. The Agreement shall be
governed by and construed according to the laws of California, without regard to
conflict of law provisions. The U.N. Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement. Neither Party may
assign its rights and obligations under this Agreement without the consent of
the other Party, except that either Party may assign its rights and obligations
under this Agreement to an assignee of or successor to all or substantially all
of the relevant assets of either Party, whether by merger, sale of assets or
otherwise.  In any legal action commenced to enforce or interpret this
Agreement, the prevailing Party shall be entitled to reasonable legal fees and
expenses. AFX may terminate this Agreement immediately upon written notice to
Buyer if Buyer becomes the subject of a petition in bankruptcy or any proceeding
relating to insolvency, receivership or liquidation, and, in the case of
involuntary petition only, such petition is not released within sixty (60) days
of filing; in such event all payment obligations of Buyer under this Agreement
will become due immediately. Expiration or termination of this Agreement will
not relieve Buyer of any payment obligation that remains at the time of such
termination or termination. Sections 5, 7 and 9-19 of these Terms and Conditions
shall survive expiration or termination. In the event that any provision of the
Agreement or portion thereof is found to be illegal or unenforceable, the
Agreement shall be construed without the unenforceable provision or portion
thereof.
 
16
 

--------------------------------------------------------------------------------

 
Exhibit 2
Price List for [REDACTED] Customers
 
(see attached)
 
17
 

--------------------------------------------------------------------------------

 
Exhibit 3
Price List for [REDACTED] Customers [REDACTED]
 
(see attached)
 
18
 

--------------------------------------------------------------------------------

 
Exhibit 4
Price List for [REDACTED] Customers
 
(see attached)
 
19
 

--------------------------------------------------------------------------------

 
Exhibit 5
Price List for Gene Logic's Internal R&D
 
(see attached)
 
20
 

--------------------------------------------------------------------------------

 
Exhibit 6
Marks of Gene Logic and Affymetrix
 
(see attached)
 
21
 

--------------------------------------------------------------------------------

 
Exhibit 7
AFX Probe Array Replacement Policy 
 
(see attached)
 
22
 

--------------------------------------------------------------------------------

 
 
Exhibit 8
HTA Instrumentation Principal Components
 
The following descriptions provide the best view to date of the primary
components that comprise each of the specified products:
 
GeneChip Array Station
[REDACTED]
 
HT Scanner System
[REDACTED]
 
23
 

--------------------------------------------------------------------------------

 